Citation Nr: 1008523	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-16 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right knee 
disorder, including as secondary to the service-connected 
left knee ilio-tibial band syndrome and the service-connected 
status-post diskectomy with degenerative changes of the 
lumbosacral spine.

4. Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling. 

5. Entitlement to an increased rating for status-post 
diskectomy with degenerative changes of the lumbosacral 
spine, currently evaluated as 10 percent disabling.

6. Entitlement to a compensable rating for left knee ilio-
tibial band syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1990 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss, tinnitus, and a right knee condition; 
denied ratings in excess of 10 percent for status-post 
diskectomy with degenerative changes of the lumbosacral spine 
and for asthma; and denied a compensable rating for ilio-
tibial band syndrome, left knee.  By June 2008 rating 
decision, the RO granted a 30 percent rating for asthma, 
effective from November 26, 2003.  In October 2009, the North 
Little Rock RO transferred this case to the Muskogee, 
Oklahoma RO.  

The issues of service connection for tinnitus and for a right 
knee disorder, and entitlement to increased ratings for 
asthma, status-post diskectomy with degenerative changes of 
the lumbosacral spine, and left knee ilio-tibial band 
syndrome, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDING OF FACT

In January 2010, prior to the promulgation of a decision in 
the appeal, the Veteran advised the Board that he wished to 
withdraw his appeal for service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, for the issue of entitlement to service connection 
for bilateral hearing loss, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the videoconference hearing in January 2010, the Veteran 
and his representative advised the undersigned Veterans Law 
Judge that he wished to withdraw his appeal regarding service 
connection for bilateral hearing loss.  Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202.  Withdrawal may be made by the veteran or by 
his authorized representative.  38 C.F.R. § 20.204.  The 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is hereby 
dismissed.



ORDER

The appeal for service connection for bilateral hearing loss 
is dismissed.


REMAND

The Board notes that there is no VA Form 646 (Statement of 
Accredited Representative in Appealed Case), or equivalent 
submission, of record from the Veteran's authorized 
representative, the Disabled American Veterans (DAV), in 
furtherance of the Veteran's appeal.  The Veteran and his 
representative were advised at the January 2010 
videoconference hearing that if any issue could not be 
granted in full, this matter would be remanded in order to 
allow the DAV to review the case file and submit a VA Form 
646 or equivalent.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran's authorized 
representative, the DAV, the opportunity 
to review the claims file, and request 
that organization to submit a completed VA 
Form 646, or equivalent, in furtherance of 
the appeal.

2. Thereafter, if the case is developed 
and/or reviewed by the AMC/RO beyond, 
simply, DAV issuance of a VA Form 646 or 
its equivalent, and if any of the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, then the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and afforded the appropriate 
opportunity to respond.

3. However, if no AMC/RO action is taken 
aside from referral to the DAV for the 
requested Form 646, the case should be 
returned to the undersigned without an 
SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


